Citation Nr: 0717913	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-41 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and M.T.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The veteran and his wife testified before the undersigned 
Veterans Law Judge at a videoconference hearing in June 2006; 
a transcript is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has PTSD as a result of 
incidents that occurred while he served in Vietnam.  At the 
veteran's videoconference hearing, he alleged three specific 
stressors.  First, the veteran claimed that in September 
1967, he was stationed at Tuy Hoa near an air base when it 
came under attack.  The veteran claimed that the air base was 
"right next door" to where he was stationed.  The veteran's 
representative stated that the Air Force had verified that an 
air base had been attacked on September 7, 1967.  The 
veteran's representative asserted that this was the attack 
the veteran described.  

Second, the veteran claimed that sometime between June 1967 
and July 1967 he was assigned to the 577th Engineer Battalion 
convoy when it came under attack.  The veteran's Enlisted 
Qualification Record shows that during that time he was 
assigned to Company B of the 577th Engineer Battalion.  The 
veteran stated that the convoy was made up of several 
companies.  The veteran recalled that the convoy had to turn 
around after encountering landmines and being hit by sniper 
fire.  The veteran estimated that 2-3 vehicles had been blown 
up in the attack.  

Last, the veteran claimed that when he arrived in country in 
November 1966, he was stationed at Da Nang for 30-45 days.  
The veteran claimed that while stationed there, the base got 
mortared several times.  The veteran said that he was close 
enough to the base to see planes taking off, which he 
estimated to be less than a mile.    

The Board finds that VA has a duty to further assist the 
veteran in verifying the occurrence of the claimed in-service 
stressors and obtaining relevant service records.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  Unit records showing attacks on a veteran's unit are 
"credible supporting evidence" that the veteran experienced 
the attacks personally.  Pentecost v. Principi, 16 Vet. App. 
124, 128-129 (2002).  As such, the Board finds that the 
history of the veteran's unit for the periods of September 
1967, June 1967 to July 1967, and November 1966 should be 
researched for the purpose of verifying the occurrence of the 
claimed stressors.  

Accordingly, the case is REMANDED for the following action:

1. Request that the U.S. Army and Joint 
Service Records Research Center (JSRRC) 
review unit history of the veteran's 
unit for the periods of September 1967, 
June 1967 to July 1967, and November 
1966 for the purpose of verifying 
whether that unit came under enemy 
rocket and mortar attacks.

2.  Following the above, the RO must 
make a specific determination as to 
whether any of the claimed stressors 
are sufficiently verified, based on a 
review of the entire evidentiary 
record.  All credibility issues related 
to this matter should be addressed at 
that time.  
 
3.  Thereafter, the veteran's claim of 
entitlement to service connection for 
PTSD should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




